Order entered September 26, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00862-CV

                  IN THE INTEREST OF M.J.S., A CHILD

              On Appeal from the 470th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 470-56663-2020

                                   ORDER

      Before the Court is the September 23, 2022 request of Deputy Clerk Ashley

Clark for an extension of time to file the clerk’s record. We GRANT the request

and extend the time to October 24, 2022.


                                           /s/   KEN MOLBERG
                                                 JUSTICE